      Case 20-20875-CMB                        Doc 14 Filed 04/14/20 Entered 04/14/20 14:44:21                                              Desc Ch 7
                                                 First Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                   Nash Building Company                                                            EIN 45−5342990
                   Name


United States Bankruptcy Court WESTERN DISTRICT OF
PENNSYLVANIA                                                                                        Date case filed for chapter 7 3/6/20
Case number: 20−20875−CMB

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Nash Building Company

2. All other names used in the
   last 8 years
3. Address                                   10 Chadwick Street
                                             Sewickley, PA 15143

4. Debtor's attorney                         Robert O Lampl                                                       Contact phone 412−392−0330
                                             Robert O Lampl Law Office
    Name and address                         Benedum Trees Building                                               Email: rol@lampllaw.com
                                             223 Fourth Avenue, 4th Floor
                                             Pittsburgh, PA 15222

5. Bankruptcy trustee                        Robert Shearer                                                       Contact phone 814 504 2613
                                             5703 Brewster Lane
    Name and address                         Erie, PA 16505                                                       Email: information@robertshearer.com

6. Bankruptcy clerk's office                 U.S. Bankruptcy Court                                                Hours open:
                                             5414 U.S. Steel Tower                                                Mon. − Fri. Pittsburgh Office: 9:00a.m. −
    Documents in this case may be            600 Grant Street                                                     4:30p.m. Erie Office: 9:00a.m. − 4:30p.m.
    filed at this address. You may           Pittsburgh, PA 15219
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 412−644−2700
    www.pacer.gov.
                                                                                                                  Date: 4/14/20

7. Meeting of creditors                      May 18, 2020 at 01:00 PM                                             Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        341 Meeting will be conducted by
    questioned under oath. Creditors         so, the date will be on the court docket.                            phone, please consult the docket or,
    may attend, but are not required to                                                                           case trustee for call information.
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
